Citation Nr: 0033331	
Decision Date: 12/21/00    Archive Date: 12/28/00

DOCKET NO.  97-28 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder, to 
include post-traumatic stress disorder (PTSD) and if so, 
whether the reopened claim should be granted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and [redacted], observer


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran served on active duty from January 1961 to May 
1963.  The veteran served on active duty for training from 
March to September 1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In October 2000, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board member, 
seated in Washington, DC.


FINDINGS OF FACT

1.  In a January 1997 decision, the Board determined that new 
and material evidence had not been received to reopen the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD. 

2.  The evidence added to the record since the January 1997 
Board decision includes evidence which is not redundant or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim for service connection for psychiatric 
disability, to include PTSD.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 
1131 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.6, 3.303 
(2000).  Service incurrence or aggravation of a psychosis may 
be presumed if it is manifested to a compensable degree 
within a year of the veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2000). 

Generally, a claim which has been denied in an unappealed 
rating decision or unappealed Board decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104, 
7105 (West 1991).  The exception to this rule is 38 U.S.C.A. 
§ 5108 which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992).  The evidence 
which must be considered in determining whether there is a 
basis for reopening the claim is that evidence added to the 
record since the last disposition in which the claim was 
finally disallowed on any basis.  See Evans v. Brown, 9 Vet. 
App. 273, at 284 (1996).  

The veteran contends that he has psychiatric disability, to 
include PTSD, as a result of numerous personal assaults, 
harassment and intimidation aboard the USS Charles S. Sperry, 
DD 697 during the Cuban missile crisis in 1962.  In a January 
1997 decision, the Board determined that new and material 
evidence had not been received to reopen a claim for service 
connection for psychiatric disability, to include PTSD.  The 
evidence of record at the time of the Board's 1997 denial 
included service medical records reflecting that in June 
1961, the veteran was seen in sick call for being nervous 
after he had been involved in a fight.  The veteran reported 
that he was unable to get along with his shipmates.  He was 
given medication.  A psychiatric evaluation was not performed 
during a May 1963 service separation examination.  Also of 
record in January 1997 were post-service private and VA 
medical records, dating from 1965 to 1997, reflecting that 
the first evidence of any psychiatric disorder was in 1965.  
These records do not reflect a diagnosis of PTSD.  

The evidence added to the record since the Board's January 
1997 decision includes  VA outpatient records and private 
medical reports dating from 1998-1999, and a service 
personnel record, received by the RO in February 1998, 
reflecting that the veteran received non-judicial punishment 
for fighting in the mess decks on June 16, 1961.  He was 
sentenced to fourteen hours of extra police duty.  A review 
of a December 1997 medical record, submitted by J.T. Spare, 
M.D., reflects that the veteran had psychological problems 
after having been confined to a small room aboard a ship 
during the Cuba missile crisis.  Dr. Spare concluded that 
although the veteran did not exhibit classic symptoms of 
PTSD, he was traumatized by the event, which was the stressor 
for his psychiatric disorder.  In addition, a VA physician in 
March 2000 indicated that the veteran had a diagnosis of PTSD 
secondary to " Cuban Crisis combat trauma."  

The December 1997 medical record, submitted by J.T. Spare, 
M.D., the service personnel record, received by the RO in 
February 1998, and the March 2000 VA treatment record are not 
cumulative or redundant of evidence previously of record.  
Moreover, as the only history provided by the veteran during 
the appeal with regards to his psychiatric disorder, to 
include PTSD is related to his service aboard the USS Sperry 
during the Cuban missile crisis, these reports support the 
conclusion that the appellant's psychiatric disorder, to 
include PTSD is of service origin.  Therefore, the Board 
finds the December 1997 private medical record, the service 
personnel record and the VA March 2000 report are new and 
material.  Accordingly, this claim is reopened. 


ORDER

New and material evidence having been submitted, reopening of 
the claim for service connection for psychiatric disability, 
to include PTSD, is granted.


REMAND

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) became effective.  This liberalizing law 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

Although both the private and VA medical records dated in 
December 1997 and March 2000, respectively, are supportive of 
the veteran's claim, it does not appear that either of the 
opinions supportive of the veteran's claim is based on a 
review of the veteran's complete medical history.  For 
instance, neither examiner reviewed the veteran's claims file 
prior to rendering an opinion.  It appears that both 
examiners relied on history provided by the veteran.  
Therefore, the Board finds that an additional VA examination 
is necessary in order to determine the etiology of the 
veteran's psychiatric disability prior to final appellate 
review of the claim. 

During an October 2000 videoconference, the veteran testified 
that he was currently seeking treatment for his PTSD at the 
Brecksville and Mansfield, Ohio VA Medical Centers.  The 
veteran's representative indicated that the veteran was 
receiving Social Security disability benefits for a nervous 
disorder.  These records could be pertinent to the veteran's 
claim.  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain a complete copy 
of the SSA's decision and the medical 
records upon which the decision was 
based.

2.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who may 
possess additional records pertinent to 
his claim.  When the requested 
information and any necessary 
authorization are received, the RO should 
attempt to obtain a copy of all indicated 
records which are not already associated 
with the claims files, to include records 
pertaining to treatment of the veteran at 
the VAMCs in Brecksville and Mansfield, 
Ohio since March 2000. 

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medial records. 

4.  The RO should request the veteran to 
submit corroborating evidence of the 
alleged harassment and fighting aboard 
the USS Sperry.  If requested by the 
veteran, the RO should provide any 
indicated assistance in obtaining the 
corroborating evidence.  

5.  After completing the above actions, 
the veteran should be afforded a VA 
examination by a psychiatrist to 
determine the nature, extent and etiology 
of any psychiatric disorders present. All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The examiner should also 
be requested to provide an opinion, with 
complete rationale, as to whether it is 
at least as likely as not that any other 
currently present psychiatric disorder is 
etiologically related to service 
originated in service or was manifested 
within a year of the veteran's discharge 
from service.  The claims folder, 
including a copy of this REMAND, must be 
made available to the examiner before the 
examination, for proper review of the 
medical history.  The examination report 
is to reflect that such a review of the 
claims file was made.  The report must be 
typed.

6.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
requirement of the Veterans Claims 
Assistance Act of 2000 Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Then, the RO 
should adjudicate the veteran's reopened 
claim for service connection for 
psychiatric disability, to include PTSD.   

7.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or a timely notice of disagreement is 
received with respect to any other 
matter, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given an appropriate opportunity to 
respond thereto.  The veteran should be 
informed of the requirements to perfect 
an appeal with respect to any new issue 
addressed in the supplemental statement 
of the case.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 




Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Shane A. Durkin 
	Veterans Law Judge
	Board of Veterans' Appeals



 



